DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 10/04/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2 and 6 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2 recites the limitation "biogas engine gen" in line 2. The use of the term gen appears to be an abbreviation that a person of ordinary skill in the art would have found unclear. For purposes of examination, the limitation "biogas engine gen" is treated as “biogas engine generator.”
The term "phosphorous-rich" in claim 6 is a relative term which renders the claim indefinite.  The term "rich" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Would a solid that has over 50% phosphorous be considered phosphorous rich? Is it over 30%? Is it 5%? 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

s 1 and 9 are rejected under 35 U.S.C. 102(b) as being anticipated by Stamper et al. (US 2003/0038078).
Regarding claims 1 and 9, Stamper teaches a process for treating manure to recover nutrients using anaerobic digestion. See claim 1 and ¶s 0014, 42-43. The method includes introducing manure into an aeration reactor containing anaerobic digester effluent. The manure and digester liquid are aerated to produce a slurry. The slurry is then filtered and the resulting liquid, which contains ammonia and other organic materials, is heated to a temperature of from about 150 F to about 230 F to convert the ammonium to gaseous ammonia. See claim 1. The step of removing ammonia is carried out by passing the liquid through a stripping tower that contains a stream that absorbs the ammonia from the liquid upon contact. See claim 3. Then the stream, which contains the absorbed ammonia, passes through a second stripping tower containing a dilute acid. See claim 4. The ammonia from the stream is reacts with the dilute acid to produce an ammonia salt, which is recovered and utilized as a fertilizer. See claim 4. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 5-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stamper et al. (US 2003/0038078).
Regarding claim 3, Stamper teaches that the heating step takes place at a temperature from 150 F to 230 F, ¶0023, which overlaps with the claimed range and thus 
Regarding claim 5, Stamper teaches using a pump to withdraw the slurry from the mixing vessel to the solid separator. ¶0021. 
Regarding claim 6, Stamper teaches that the solids that are filtered out from the slurry is then collected and used as, for example, cattle cubes. These cattle cubes include materials that are phosphorous rich, such as alfalfa. See ¶0042-43.
Regarding claim 7, Stamper teaches that the digesting waste is manure, which contains fibrous material. See claim 1 and ¶s 0014, 42-43. Stamper differs from the claimed invention in that the heating step does not take place until after the separation between the solids and liquid in the slurry (i.e., the fibrous material is not actually heated). In other words, only the order of steps of Stamper differs from the clamed invention. As such, the claimed invention is rendered obvious as it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)(C).
Alternatively, Stamper teaches that digester liquid that is resulting from the claimed process is recycled into the mixing vessel with the manure, see ¶0036, which was heated to a temperature from 100 F to 140 F. ¶0030. This step meets the claimed “heating.”
Regarding claim 8, Stamper teaches pumping the liquid from the solid settling system and transporting it to the stripping towers where it ultimately reacts with an acid as indicated above, thus neutralizing its pH. See claims 1-4. Stamper also teaches that hydrogen sulfide will be recovered, which means that it was reduced from the biogas. 
Regarding claim 10, the teachings of Stamper are as set above. Stamper differs from the claimed invention in that the heating step does not take place until after the . 
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stamper et al. (US 2003/0038078) in view of Li et al. (US 7,014,768).
Regarding claims 2, Stamper teaches that the containing ammonia liquid is withdrawn during the filtering process through two conduits and a pump and through a heat exchanger to heat the liquid to 150 F to 230 F. ¶0023. Stamper is silent with regards to the source of the heat used in the heat exchanger.
Li teaches a process for removal and recovery of nutrients from digested manure/effluent. This process comprises the step of operating a co-generation system which is fueled by the captured biogas to produce a flue gas. See claim 1 and 2. Li further teaches that the flue gas/exhaust is used in a heat exchanger to heat the digested liquids in an ammonia-stripping step. See claim 5. One of ordinary skill in the art would have found it obvious to modify Stamper’s method by using Li’s heat exchanger that uses a heat source from its biogas engine generator to improve the heat transfer efficiency of their invention. 
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stamper et al. (US 2003/0038078) in view of Keyser et al. (US 5,316,682).
Regarding claim 4, the teachings of Stamper are as set forth in claim 1. Stamper is silent with regards to the claimed micro-aerators and the aeration rate. Keyser teaches purification of contaminated liquids and effluent using submicron gas bubbles to facilitate wastewater treatment, bio-purification processes, and desalination pretreatment. See Field of Invention. The method comprises a step of providing a Id.  By doing so, gas bubbles having submicron dimension are introduced into the liquid, which are advantage because they behave as relatively rigid spheres, resisting coalescence even in the present of shearing or mixing forces. Col 3, lines 60-65. 
One of ordinary skill in the art would have found it obvious to modify Stamper’s method by using micro porous aerators to aerate the slurry and/or the resulting liquid at a velocity of at least 10 ft/sec., which overlaps with the claimed rate, to produce submicron sized gas bubbles to improve ammonia stripping of their invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192. The examiner can normally be reached M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736